DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 04/19/2021.
3.	Claims filed 04/19/2021 have been acknowledged.  Claims 1-20 are pending in the application.  

Specification
4.	The Specification has been objected to because of the following informalities: The use of the trademarks have been noted in this application: Swagger and Java.  It should be capitalized wherever it appears, be accompanied by the generic terminology and be accompanied by the Trademark symbol.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  Appropriate correction is required (See MPEP § 608.01).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim(s) 5, 8, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim(s) 2 and 10 state: “... each Java class file…” the claimed limitations lack antecedent basis; there is no reference to which Java classes are “searched” or identified, rendering the claim indefinite.  Appropriate correction is needed.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 6-7, 9, 11-13, 16-17 and 19 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(1) as being anticipated by Balasubramanian et al. (Pub. No. US 2018/0191599 A1; hereinafter referred to as Balasubramanian).

As per claim 1, Balasubramanian discloses a system for scanning application code to determine cloud platform portability, the system comprising: 
an integrated design environment configured to receive the application code; a harvesting engine configured to receive at least one list of cloud platform dependencies; a graphical user interface configured to display a cloud platform portability determination to an end user; and a rules processing engine comprising a computer processor, coupled to the integrated design environment, the harvesting engine and the graphical user interface (See Fig. 1 – application migration tool), the computer processor configured to perform the steps of: receiving the application code from the integrated design environment; receiving the at least one list of cloud platform dependencies from the harvesting engine; performing an analysis between the received application code and the at least one list of cloud platform dependencies (See Fig. 15, also p. [0166-0169] – receives code for analysis, which includes rules and dependencies); generating a cloud platform portability determination based on the analysis, wherein the cloud platform portability determination comprises a portability index that represents a number of platform or product specific dependencies present in the application code; and transmitting, to the graphical user interface, the cloud platform portability determination (See p. [0195-0204] – cloud platform portability/migration assessment results with index score).

As per claim 2, Balasubramanian discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the integrated design environment comprises at least one scanning plug-in based on application code format (See p. [0172] – scanning engine).

As per claim 3, Balasubramanian discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the at least one list of cloud platform dependencies comprises a first list source and a second list source (See p. [0142-0144] – cloud platform and architecture dependencies – Fig. 12).

As per claim 6, Balasubramanian discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the rules processing engine executes an algorithm that searches a POM file for dependency inclusion entries from a specific cloud provider (See p. [0172] – POM files).

As per claim 7, Balasubramanian discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the rules processing engine executes an algorithm that searches codebase for APIs of a specific cloud provider (See p. [0050] – iDiscover).

As per claim 9, Balasubramanian discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the harvesting engine polls the at least one list of cloud platform dependencies to retrieve an appropriate dependencies list (See p. [0176] – cloud platform dependencies).

Claims 11-13, 16-17 and 19 are essentially the same as claims 1-3, 6-7 and 9, except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

Claim Rejections – 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


13.	Claims 4-5, 8, 10, 14-15, 18 and 20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Balasubramanian et al. (Pub. No. US 2018/0191599 A1; hereinafter referred to as Balasubramanian), in view of NPL – Stefan Kolb “On the Portability of Applications
in Platform as a Service”; hereinafter referred to as Kolb).

As per claim 4, Balasubramanian discloses the system of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)).
	Although Balasubramanian discloses application code portability to cloud platforms; Balasubramanian does not explicitly states the utilization of Swagger specifications - wherein the first list source comprises a first list of cloud dependencies using Swagger definitions and the second list source comprises a second list of cloud dependencies using a dependency repository system.
	Kolb discloses application portability, in which Swagger and plurality of documentation is utilized to determined said portability - wherein the first list source comprises a first list of cloud dependencies using Swagger definitions and the second list source comprises a second list of cloud dependencies using a dependency repository system (See Kolb’s pages 182-183 – “Nucleus/Swagger documentation).
Balasubramanian and Kolb are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Balasubramanian’s application migration “testing/analysis” tool; and combine it with Kolb’s application documentation (open source); thus, the combination improves performance of the enterprise and save resources by performing a full comparison of different platforms via a tool/interface that collects metrics and presents results of said analysis when deciding platforms for your application deployment  (See Balasubramanian’s and Kolb’s abstracts).

As per claim 5, Balasubramanian discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the rules processing engine executes an algorithm that searches each Java class file for at least one import from dependencies of a specific cloud provider (See Kolb’s page 59-60 – Java dependencies).

As per claim 8, Balasubramanian discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)).
Although Balasubramanian discloses database dependencies (e.g. new script or application database); Balasubramanian does not explicitly states that it is directed to Java - wherein the rules processing engine executes an algorithm that searches each Java class file for imports from a key list of database dependencies.
Kolb discloses - wherein the rules processing engine executes an algorithm that searches each Java class file for imports from a key list of database dependencies (See page 59 – Java dependencies).
Balasubramanian and Kolb are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Balasubramanian’s application migration “testing/analysis” tool; and combine it with Kolb’s application documentation (open source); thus, the combination improves performance of the enterprise and save resources by performing a full comparison of different platforms via a tool/interface that collects metrics and presents results of said analysis when deciding platforms for your application deployment  (See Balasubramanian’s and Kolb’s abstracts).

As per claim 10, Balasubramanian discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the cloud platform portability determination further comprises a dependency location, service usage, pricing, API detection, portability effort and application dependencies (See Fig.s 11-15; also p. [0132] inclusion of cost; also see Kolb’s Fig. 4.13).

Claims 14-15, 18 and 20 are essentially the same as claims 4-5, 8 and 10, except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

14.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        09/09/2022.